PER CURIAM:
This is an appeal from the district court’s order granting summary judgment in favor of defendant-appellees RBS WorldPay, Inc., Royal Bank of Scotland, PLC, and Citizens Financial Group, Inc. and against plaintiff-appellants Chris Baker, Richard Batto, and Chris McMeekin. Appellants argue that the district court erred when it granted summary judgment against their claims for breach of contract, conversion, and unjust enrichment.
This court reviews a grant of summary judgment de novo. Levinson v. Reliance Standard Life Ins. Co., 245 F.3d 1321, 1325 (11th Cir.2001).
After reviewing the record and reading the parties’ briefs, we affirm the district court’s order granting summary judgment in favor of Appellees based on the district court’s well-reasoned order filed on October 4, 2011.
AFFIRMED.